UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF COLUMBIA F I L E D
) SEP 2 9 2015

CONTINENTAL RESOURCESa INC-a ) Clerk. U.S. Distrch 8. Bankruptcy

) Courts for the District of Columbia
Plaintiff, )
)

v. ) Case No 1:14-cv-00065-RDM

)
SALLY JEWELL, ET AL. )
)
Defendants. )
)

 

MEMORANDUM OPINION

Plaintiff Continental Resources, Inc. (“plaintiff”) ﬁled suit against defendants Sally Jewell,
Secretary of the United States Department of the Interior; Gregory J . Gould, Director of the Ofﬁce
of Natural Resource Revenue, United States Department of the Interior; James P. Morris,
Supervisory Minerals Revenue Specialist, Western Audit and Compliance Management, Ofﬁce of
Natural Resource Revenue, United States Department of the Interior; Ofﬁce of Natural Resources
Revenue; and United States Department of the Interior (collectively “defendants”) on January 16,
2014 challenging the “assessment of additional royalties by the Ofﬁce of Natural Resources
Revenue” of $1,772,612.07 (plus interest) against plaintiff “in connection With [plaintiffj’s

extraction of natural gas pursuant to federal leases.” Compl, ECF No. 1. Plaintiff ﬁled its

Amended Complaint on March 18, 2014 adding a fourth claim alleging violation of the Freedom
of Information Act, 5 U.S.C. § 522. Am. Compl, ECF No. 19. Defendants ﬁled this motion to
Dismiss for Lack of Jurisdiction on May 19, 2014. Mot. Dismiss, ECF No. 20. Plaintiff ﬁled it
Memorandum in Opposition of defendants’ motion to dismiss on May 19, 2014. ECF No. 21.
Defendants ﬁled their reply to plaintiffs memorandum on June 6, 2014. Reply Opp’n. Mot.

Dismiss, ECF No. 24.

I. BACKGROUND

Plaintiff alleges that defendants incorrectly assessed royalties against plaintiff under 30
U.S.C. § 2261 and brings this action under the Administrative Procedure Act, 5 U.S.C. §§ 701-
706, “seeking vacatur of the challenged ﬁnal agency action, as well as declaratory and injunctive
relief.” Compl, ECF No. l at 2. For reasons stated in the complaint, plaintiff asserts that
defendants applied the statute and regulation’s provisions incorrectly in assessing royalties,
resulting in assessing higher royalties than appropriate under the law. Compl, ECF No. 1 at 2-5.
The intricacies of assessing royalties under 30 U.S.C. § 226, while central to the overall cause of
action, are not before the Court today in determining whether to grant defendants’ motion to
dismiss plaintiffs ﬁrst, second, and third counts pursuant to Fed. R. Civ. P. 12(b)(l) and LCVR 7.
Mot. Dismiss, ECF No. 20 at 1. Now before the Court is defendants’ motion, which turns instead
upon application of the Administrative Procedures Act, 5 U.S.C. §§ 701-706, and the Federal Oil
and Gas Royalty Management Act, 30 U.S.C. §§ 1701-1759, as amended by the Royalty
Simplification and Fairness Act (hereinaﬁer collectively, “Federal Oil and Gas Royalty
Management Act”).

The relevant background of this motion starts with defendant Ofﬁce of Natural Resources
Revenue’s2 order to “Report and Pay Additional Royalties,” issued on May 5, 2010. Mot. Dismiss,

ECF No. 20 at 2. Plaintiff appealed the order on June 10, 2010 under 30 CPR. § 290. Id.

1 And applicable regulations promulgated by the Department.

2 This order was issued by the Minerals Management Service, which was the Office of Natural Resources Revenue’s
predecessor. The Minerals Management Service (MMS) was formed on January 19, 1982 by Secretarial Order
Number 3071, as amended on May 10, 1982. in May 2010, after the Deepwater Horizon oil spill and incident,
MMS was renamed the Bureau of Ocean Energy Management, Regulation, and Enforcement (BOEMRE) by
Secretarial Order Number 3275. Also in 2010, the portion of BOEMRE at issue here was renamed as the Office of
Natural Resources Revenue (ONRR) by Secretarial Order Number 3299 (as amended in August 2011).

2

III. CONCLUSION
In light of the Court’s analysis, defendants’ Motion to Dismiss the ﬁrst, second, and third

counts of plaintiff’ 5 amended complaint for lack of jurisdiction will be GRANTED by separate

order issued this date.

DATED: September 29, 2015 it: C’ ‘ M

Royce C. Lamberth
United States District Judge

11

Defendant Director of Office of Natural Resource Revenue granted this appeal in part and rejected
the remainder on April 11, 2013. Exhibit 2 of Am. Compl., ECF No. 19-2. Plaintiff appealed the
Director’s decision to the Interior Board of Land Appeals on May 22, 2013. Mot. Dismiss, ECF
No. 20 at 2. On June 24, 2013, the Interior Board of Land Appeals, “noted that more than 33
months had passed since [plaintiff] had initiated its administrative appeal process on June 10,
2010” and therefore issued an order “to show cause why the appeal should not be dismissed in
light of the 33 month deadline” in the Federal Oil and Gas Royalties Management Act and
applicable regulations found at 30 U.S.C. § 1724(h) and 43 C.F.R. § 4.904. Mot. Dismiss, ECF
No. 20 at 2. Plaintiff responded, stating that 33 months had passed as of June 17, 20133, depriving
the Interior Board of Land Appeals4 of jurisdiction by operation of law. Plaintiff subsequently
ﬁled suit alleging three claims, the fourth being added in the amended complaint. Compl., ECF

No. 1 and Am. Compl., ECF No. 19.

II. ANALYSIS
The plaintiff bears the burden of establishing that the court has subject matter jurisdiction
over its claim. See Moms Against Mercury v. FDA, 483 F.2d 824 (DC. Cir. 2007). Further, as
noted generally by defendants, “[a] party bringing suit against the United States bears the burden
of proving that the government has unequivocally waived its immunity.” Mot. Dismiss, ECF No.
20 at 4 (citing T ri—State Hospital Supply Corp. v. (1.5., 341 F.3d 571 (DC. Cir) 2003 (citations
omitted». In addition, “[w]hen [sovereign immunity] waiver legislation contains a statute of

limitations, the limitations provision constitutes a condition on the waiver of sovereign immunity.”

3 Including 97 days when the 33-month period was tolled through "an agreement to accommodate settlement
discussions." Am. Compl. Ex. C, ECF No. 19—3.
4 As the Secretary’s designee.

United States v. Kubrick, 444 US. 111 (1979). The Court ﬁirther extended this, noting “although
we should not construe such a time-bar provision unduly restrictively, we must be careﬁJl not to
interpret it in a manner that would ‘extend the waiver beyond that which Congress intended.”
Block v. North Dakota ex rel. Ba'. 0f University and School Lands, 461 US. 273, 287 (1983)
(citing United States v. Kubrick, 444 US. 111, 117-118 (1979) (citation omitted)). In the instant
case, determination of subject-matter jurisdiction depends upon the time limitation provided by
the Federal Oil and Gas Royalty Management Act and speciﬁcally when the 180 day ﬁling period
provided by § 1724(j) ends.
3. Requirements Under The Administrative Procedures Act

To fully examine defendants’ motion, the Court must ﬁrst turn to the mechanism of
plaintiff’s suit, which is the Administrative Procedures Act. 5 U.S.C. §§ 701-706. The
Administrative Procedures Act allows judicial review of, “[a]gency action made reviewable by
statute...” except “to the extent that. . . statutes preclude judicial review.” 5 U.S.C. §§ 704 and 701.
Therefore, plaintiff would need to show a waiver of sovereign immunity and ﬁnal agency action,
in order for the Court to have jurisdiction. Defendants do not challenge the waiver of sovereign
immunity other than for timeliness of plaintiff’ 5 claim. Nonetheless, the Court examines both.

b. Waiver of Sovereign Immunity and Timeliness Under The Federal Oil and

Gas Royalty Management Act
Plaintiff relies upon the Federal Oil and Gas Royalty Management Act’s waiver of
sovereign immunity. 3O U.S.C. §§ 1701-17 59. The Federal Oil and Gas Royalty Management
Act sets the time for judicial review of an agency determination “within 180 days from receipt of

notice by the lessee or its designee of ﬁnal agency action.” § 1724(j). The Act ﬁirther discusses

when failure to issue a decision may constitute ﬁnal agency action at § 1724(h) where it states in
pertinent part:

[i]f no such decision has been issued by the Secretary within the 33-month period
referred to in paragraph (1)--. ..

(B) the secretary shall be deemed to have issued a ﬁnal decision in favor of the
Secretary, which decision shall be deemed to affirm those issues for which the
agency rendered a decision prior to the end of such period, as to any monetary
obligation the principal amount of which is $10,000 or more, and the appellant
shall have a right to judicial review of such deemed ﬁnal decision in accordance
with Title 5.

Plaintiff, however, rightly notes that the 33-month period discussed above, “may be extended by
any period of time agreed upon in writing by the Secretary and the appellant.” §1724(h)( 1). In
order to determine whether the Federal Oil and Gas Royalty Act provides the needed waiver of
sovereign immunity, the Court must determine whether suit was ﬁled timely as required by the
statutory provisions above. The Court must ﬁrst determine whether defendants’ interpretation will
be entitled to deference.
c. Chevron Analysis

In Chevron, the Court established a two tier analysis:

First, always, is the question whether Congress has directly spoken to the precise

question at issue. If the intent of Congress is clear, that is the end of the matter; for

the court, as well as the agency, must give effect to the unambiguously expressed

intent of Congress. If, however, the court determines Congress has not directly

addressed the precise question at issue, the court does not simply impose its own

construction on the statute, as would be necessary in the absence of an

administrative interpretation. Rather, if the statute is silent or ambiguous with

respect to the speciﬁc issue, the question for the court is whether the agency’s
answer is based on a permissible construction of the statute.

Chevron, USA, Inc. v. Natural Resources Defense Council, Inc, 467 US. 837, 842-3 (1984).
Plaintiff argues that defendants” interpretation of § 1724 is not entitled to deference under this

analysis. Mem. Opp’n. Mot. Dismiss, ECF No. 21 at 4. In Adams Fruit Co., Inc. v. Barrett, the

Court held that a “precondition to deference under Chevron is a congressional delegation of
administrative authority.” 494 US. 638, 649 (1990) (citing Bowen v. Georgetown University
Hospital, 488 US. 204, 208 (1988). The Court ﬁnds the instant case sufﬁciently analogous to
Murphy Exploration and Production Co. v. US. Dept. of the Interior to apply its analysis here.
252 F.3d 473 (DC. Cir. 2001). In Murphy, the Court said “Chevron deference is inappropriate in
this case. Chevron does not apply to statutes that, like § 1724(h), confer jurisdiction on the federal
courts,” noting that it is “Well established that ‘[i]nterpreting statutes granting jurisdiction to
Article III courts is exclusively province of the courts.” 252 F .3d 473, 478 (DC. Cir. 201 1) (citing
Ramsey v. Bowsher, 9 F.3d 133, 136 n. 7 (DC. Cir. 1993)). Therefore, the Court does not grant
Chevron deference to defendants’ interpretation of the application of § 1724.
d. Final Agency Action and Notice Thereof

The issue at bar is simply at what point did plaintiff receive notice of ﬁnal agency action.
Was it when plaintiff received actual notice, or was it automatic by operation of law? Defendants
assert that ﬁnal action occurred after “the 33-month period, plus 97—day tolling period,” and that
“under the applicable 180—day limitation period for seeking judicial review, this suit should have
been brought no later than December 14, 2013.” Mot. Dismiss, ECF No. 20 at 7-8. Accordingly,
defendants assert that plaintiff’s claims 1-3 should be dismissed. Id. In order to arrive at this
interpretation, defendants assert that the ﬁnal agency action occurred by operation of the 33-month
provision in § 1724(h). Mot. Dismiss, ECF No. 20. Speciﬁcally, when defendants failed to act
upon plaintiff’s appeal, ﬁled June 10, 2010, for 33 months5 plus 97 days when the time period
tolled. Thus, by operation of § 1724(h), defendants’ failure to act on the appeal by June 17, 2013

constituted ﬁnal agency action. Then, under § 1724(j), plaintiff would have 180 days during which

5 Defendants agree that the 33 month period was tolled for 97 days through an Extension and Hold agreement in
effect from June 12, 2010 until September 17, 2010. Mot. Dismiss, ECF No 20 at 7-8.

6

the Federal Oil and Gas Royalty Act’s waiver of sovereign immunity would apply, which would
be until December 14, 2013, by defendants’ calculation. Mot. Dismiss, ECF No. 20 at 7—8.
Conversely, plaintiff asserts that “[d]efendants repeatedly and emphatically contended that
no ﬁnal agency action had occurred on June 17, 2013, and instead only would occur/had occurred
either on August 12 or September 1, 2013.” Mem. Opp’n. Mot. Dismiss, ECF No.21 at 1. Plaintiff
argues that, contrary to defendants’ position, plaintiff’ s appeal was not denied on June 17, 2013,
but rather on July 29, 2013. Mem. Opp’n. Mot. Dismiss, ECF No. 21 at 1-2. Plaintiff further
states that they received notice on July 8, 2013 “in unequivocal terms of ONRR’s position that no
ﬁnal agency action had yet occurred and none would occur until August 12 or ﬁnal decision by
IBLA.” Mem. Opp’n. Mot. Dismiss, ECF No. 21 at 2-3.
The Court ﬁnds it useﬁ11 to set forth a full timeline of events not in dispute:

May 5, 2010 — Minerals Mgmt. Service (MMS) Order to Report and Pay Additional Royalties

June 10, 2010 — plaintiffs appeal of MS Order

June 12, 2010 — settlement discussions initiated (tolling timeline for appeal)

July 26, 2010 — parties enter Extension and Hold Agreement

Aug. 18, 2010 — defendants notify plaintiff that it is withdrawing from settlement discussions

Sep. 17, 2010 — timeline for appeal restarts (30 days aﬁer notice of Withdrawal)

Apr. 11, 2013 — Director’s Decision, Ofﬁce of Natural Resources Revenue, ECF No. 19—2

Apr. 17, 2013 — Director’s Decision mailed to plaintiff

Apr. 23, 2013 — plaintiff receives Director’s Decision

May 22, 2013 — plaintiff’ s appeal of Director’s Decision

June 17, 2013 — defendants assert that agency action became ﬁnal based upon subsequent

ruling by Interior Board of Land Appeals, see Mot. Dismiss, ECF No 20 at 3

June 24, 2013 — Interior Board of Land Appeals issues Order to Show Cause

July 8, 2013 — plaintiff ﬁles response to IBLA’s Order to Show Cause, ECF No. 20-1

July 22, 2013 — defendants’ Answer to plaintiff” s Appeal to Interior Board of Land Appeals,

ECF No. 19-4
July 29, 2013 ~ Interior Board of Land Appeals Decision ﬁnding that they lacked jurisdiction
under the 33—month provision of § 1724(h), ECF No. 19—3.

Jan. 16, 2014 — plaintiff ﬁles Compl, ECF No. 1
A.K. Marsh. 18, 2014 — plaintiff ﬁles Am. Compl, ECF No. 19

May 2, 2014 — defendants ﬁle Mot, Dismiss, ECF No. 20

May 19, 2014 — plaintiff ﬁles Mem. Opp’n. Mot. Dismiss, ECF No. 21

June 6, 2014 — defendants ﬁle Reply Opp’n. Mot. Dismiss, ECF No. 24
It is undisputed that plaintiff ﬁled its appeal of the original Minerals Mgmt. Service Order to
Report and Pay Additional Royalties on June 10, 2010. This date is the keystone to defendants’
interpretation. It appears also undisputed that the 33 month period was tolled from the time that
settlement discussions started until 30 days after defendants gave notice that they were
withdrawing from discussions6. The next signiﬁcant event appears to be the Decision of the
Director of the Ofﬁce of Natural Resources Revenue, issued on April 11, 2013 and received by
plaintiff on April 23, 2013. Plaintiff then appealed the Director’s decision on May 22, 2013. On
June 14, 2013, in response to plaintiff’ s appeal, the Interior Board of Land Appeals issued an order
to show cause why the appeal should not be dismissed for lack of jurisdiction. The Interior Board
of Land Appeals then found, by opinion dated July 29, 2013, that it lacked jurisdiction to hear the

appeal based upon defendants’ above stated analysis, speciﬁcally that 33 months plus 97 days after

6 Though it was disputed in the appeal before the Interior Board of Land Appeals, neither party appears to dispute
this portion of the Board's decision.

the initial appeal, on June 17, 2013, the deadline passed for defendants to act upon plaintiff‘s
appeal.

Plaintiff asserts that defendants then “repeatedly and emphatically contend that no ﬁnal
agency had occurred on June 17, 2013.” Mem. Opp’n. Mot. Dismiss, ECF No. 21. In reviewing
defendant Office of Natural Resources Revenue’s response to the Interior Board of Land Appeals
Show Cause Order, plaintiff’s analysis is that defendants were “bound by ONRR’s determination
that the Fairness Act period would not expire until August 12 until IBLA overruled that holding.”
Mem. Opp’n. Mot. Dismiss, ECF No. 21 at 9. The Court notes, however, that § 1724(h) sets the
dispositive moment as the Secretary issuing a decision. It does not provide, as plaintiff’s argument
requires, for tolling of the time period while the Secretary (or delegate) contemplates such a
decision.

This brings the Court to the most disputed time period between June 17, 2013 and July 29,
2013. In short, defendants’ argament relies upon ﬁnal agency action occurring at the former by
operation of law, but plaintiff’s argument prevails if ﬁnal agency action occurs at the latter by
actual notice. In the Court’s view, there is a distinction between whether the Interior Board of
Land Appeals still had jurisdiction to act upon plaintiff’s appeal; and whether plaintiff received
notice of ﬁnal agency action. The Court sees no basis to disturb the Interior Board of Land
Appeals’ determination that it lacked jurisdiction after June 17, 2013, therefore, although the
plaintiff did not receive notice of ﬁnal agency action until July 29, 2013, the plaintiff received
notice by operation of law that the Secretary had not issued a decision within the 33 month period7.

Thus, as in Eagle-Picker Industries, Inc. v. US. E.P.A., plaintiff delayed “ﬁling [its] request[] for

7 Including the 97 days discussed above.

review on their own assessment of when an issue [was] ripe for review,” and therefore “did so at
the risk of ﬁnding their claims time-barred.” 759 F.2d 905, 909 (DC. Cir. 1985).
e. Equitable Tolling

Plaintiff further argues that even if the Court ﬁnds that plaintiff had notice prior to July
29, 2013, equitable tolling is “presumptively appropriate under 30 U.S.C. §1724(j).” Mem. Opp’n.
Mot. Dismiss, ECF No. 21 at 3. Plaintiff rests this argument on “defective notices provided by
[d]efendants to Continental that afﬁrmatively misinformed Continental as to when ﬁnal agency
action had occurred.” Mem. Opp’n. Mot. Dismiss, ECF No 21. At 6-7. The Court does not agree.
In fact, “[e]quitable tolling is granted sparingly.” Impact Energy Resources, LLC v. Salazar, 693
F.3d 1239, 1246 (10th Cir. 2012). The Supreme Court examined grounds for equitable tolling in
Irwin v. Dep’t of Veterans Aﬂairs, 498 US. 89, 96 (1990). In Irwin, the Court noted that in
granting equitable tolling sparingly, “[w]e have allowed equitable tolling in situations where the
claimant has actively pursued his judicial remedies by ﬁling a defective pleading during the
statutory period, or where the complainant has been induced or tricked by his adversary’s
misconduct into allowing the ﬁling deadline to pass.” 498 US. 89, 96 (1990). The Irwin court
noted that it has “generally been much less forgiving in receiving late ﬁlings where the claimant

failed to exercise due diligence in preserving his legal rights.” Id. (citing Baldwin County Welcome
Center v. Brown, 466 US. 147, 151 (1984). Given the Court’s analysis above, the Court does not

agree that equitable tolling is appropriate in this case.

10